Case 1:19-cv-00622-MEH Document 1-3 Filed 03/04/19 USDC Colorado Page 1 of 9




                                             DATE FILED: February 5, 2019 6:10 PM
                                             FILING ID: 5FDA706DDCA32
                                             CASE NUMBER: 2019CV30215




                              EXHIBIT A
Case 1:19-cv-00622-MEH Document 1-3 Filed 03/04/19 USDC Colorado Page 2 of 9
Case 1:19-cv-00622-MEH Document 1-3 Filed 03/04/19 USDC Colorado Page 3 of 9
Case 1:19-cv-00622-MEH Document 1-3 Filed 03/04/19 USDC Colorado Page 4 of 9
Case 1:19-cv-00622-MEH Document 1-3 Filed 03/04/19 USDC Colorado Page 5 of 9
Case 1:19-cv-00622-MEH Document 1-3 Filed 03/04/19 USDC Colorado Page 6 of 9
Case 1:19-cv-00622-MEH Document 1-3 Filed 03/04/19 USDC Colorado Page 7 of 9
Case 1:19-cv-00622-MEH Document 1-3 Filed 03/04/19 USDC Colorado Page 8 of 9




 DISTRICT COURT, ADAMS COUNTY, COLORADO
 1100 Judicial Center Dr.               DATE FILED: February 5, 2019 6:10 PM
 Brighton, CO 80601                     FILING ID: 5FDA706DDCA32
 (303) 659-1161                         CASE NUMBER: 2019CV30215



 Plaintiff: SANDRA DUBE

 v.
                                                                              COURT USE ONLY
 Defendants: OFFICE DEPOT, INC., a Delaware corporation

 Attorney for Plaintiff
 David O. Hansen, Reg. #29363                                             Case Number:
 Royall E. S. Charsley, Reg. #32715
 Kumpf Charsley & Hansen, LLC                                             Division:
 9565 S. Kingston Ct., Suite 100
 Englewood, CO 80112
 Telephone: (720) 473-8000
 Fax : 1-866-557-1561 (Toll-Free)
 dhansen@kch-law.com
 rcharsley@kch-law.com


                      DISTRICT COURT CIVIL (CV) CASE COVER SHEET
                          FOR INITIAL PLEADING OF COMPLAINT


      1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim, cross-
         claim or third party complaint in every district court civil (CV) case. It shall not be filed in
         Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or Mental
         Health (MH) cases. Failure to file this cover sheet is not a jurisdictional defect in the
         pleading but may result in a clerk’s show cause order requiring its filing.

      2. Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box below
         if this party asserts that C.R.C.P. 16.1 does not apply):

         This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other similar
         expedited proceeding, or

      X This party is seeking a monetary judgment against another party for more than
        $100,000.00, including any penalties or punitive damages, but excluding attorney fees,
        interest and costs, as supported by the following certification:
Case 1:19-cv-00622-MEH Document 1-3 Filed 03/04/19 USDC Colorado Page 9 of 9




           By my signature below and in compliance with C.R.C.P. 11, based upon information
           reasonably available to me at this time, I certify that the value of this party’s claims
           against one of the other parties is reasonably believed to exceed $100,000.”

   Or

       Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does not apply
   to this case.

3. X This party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P. 38.
   (Checking this box is optional.)

        Respectfully submitted this 5th day of February, 2019.

                                             /s/ David O. Hansen
                                             David O. Hansen, #29363
                                             Kumpf Charsley & Hansen LLC
                                             9565 S. Kingston Court, Ste. 100
                                             Englewood, CO 80112
                                             Attorney for Plaintiff
